DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 19-34 and 39 have been examined.
Claims 1-18 are canceled by the Applicant.
Claims 35-38 have been canceled by the Applicant.
Response to Arguments
Applicant's arguments filed on 02/07/2022 have been fully considered but they are not persuasive.
Applicant is of the opinion that claims are not directed to abstract idea because claims describe an improvement in computer related technology since an example embodiment provides efficiencies is performing authentication. However, Examiner respectfully disagrees. 
The claims are directed to performing a transaction which is an abstract idea. Specifically, the claims recite receiving…a time window…; receiving…a validation message…; receiving….a first authorization request message…; determining… validation message…has been received…; determining…validation message includes an indicator…; determining….the transaction is occurring within the time window…; authorizing…the first transaction based on….occurring during the time window; receiving… a second authorization request message….; determining…the second transaction occurs within time window and authorizing…the second transaction…”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps receiving and storing information from a user; receiving authorization request; determining the transaction is occurring according to the user provided information and authorized the transaction which is a process that deals with commercial or legal interaction because it performing the commercial transaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). The use of additional element computer system, mobile communication device, access device, first and second network such as a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of performing a transaction. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.
With respect to U.S.C. 112(a) Applicant is of the opinion that support for the limitation is paragraph 0017, 0021, 0049, 0060, 0061 and 0064. However, Examiner unable to locate the limitations determining by the computer system that the validation message associated with the mobile communication device has been received; authorizing… based on the determination that validation message…has been received and…occurring during the time window. Therefor, the rejection is maintained.
With respect to U.S.C.112(b) Applicant is of the opinion that amendments overcome the rejections. However, Examiner respectfully disagrees. (See the rejection below).
With respect to U.S.C. 103, Applicant is of the opinion that prior art fails to teach “determining, by the computer system, that the first transaction is occurring within the time window after the timestamp”; “after the validation message associated with the mobile communication device has been received, determining that the validation message includes an indicator indicating that the payment application has verified the passcode of the user, and that the first transaction is authorized based on the determination that the validation message includes the indicator indicating that the payment application has verified the passcode of the user has been received and that the first transaction is occurring during the time window”. However, Examiner respectfully disagrees. 
Smith discloses: determining, by the computer system, that the first transaction is occurring within the time window after the timestamp (See paragraph 0146-0151 i.e. In one embodiment, the advance approval specifies a time limit for the expiration of the approval, a budget amount for one or more payment requests, a limit on the types of permitted products and/or services, a time window for permissible payment requests, a frequency for permissible payment requests, and one or more limits based on certain characteristics of the payees (e.g., web addresses, countries, categories; Based on the advance approval the interchange (101) may approve (367) the request)
Smith discloses: authorizing, by the computer system, the first transaction based on the determination that the validation message has been received and that the first transaction is occurring during the time window (See paragraph 0065, 0144-0151 and 0161)
Bauer discloses: validation message includes an indication whether the payment application has verified a customer's passcode; storing the indication that the payment application has verified the consumer's passcode and initiating authorization of the authorization request message based on a determination that the validation message with the indication that the payment application has verified the consumer’s passcode has been received (See paragraph 0052-0055).
Further, Examiner notes that applicant arguing references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10282710. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19 and 27 recited limitations are present in the claim 1 of the U.S. Patent No. 10282710.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-34 and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 19-26 and 39 are directed to a method and claims 27-34 are directed to a computer system. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to performing a transaction which is an abstract idea. Specifically, the claims recite receiving…a time window…; receiving…a validation message…; receiving….a first authorization request message…; determining… validation message…has been received…; determining….the transaction is occurring within the time window…; authorizing…the first transaction based on….occurring during the time window; receiving… a second authorization request message….; determining…the second transaction occurs within time window and authorizing…the second transaction…”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps receiving and storing information from a user; receiving authorization request; determining the transaction is occurring according to the user provided information and authorized the transaction which is a process that deals with commercial or legal interaction because it performing the commercial transaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, computer system, mobile communication device, access device, first and second network, merely use a computer as a tool to perform an abstract idea. Specifically, computer system, mobile communication device, access device, first and second network perform the steps of receiving and storing information from a user; receiving authorization request; determining the transaction is occurring according to the user provided information and authorized the transaction. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of computer system, mobile communication device, access device, first and second network, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of performing a transaction. As discussed above, taking the claim elements separately, computer system, mobile communication device, access device, first and second network perform the steps of receiving and storing information from a user; receiving authorization request; determining the transaction is occurring according to the user provided information and authorized the transaction. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of performing a transaction. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims further describe the abstract idea of performing a transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-34 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 19 and 27 recite “determining by the computer system that the validation message associated with the mobile communication device has been received indicating that the payment application has verified the user’s password; determining by the computer system that the first transaction is occurring within the time window after the timestamp” and “authorizing… based on the determination that validation message…has been received and…occurring during the time window”. These limitations were not disclosed in the specification. 
Specification discloses: The authorization request processing module 112(e)-3 may initiate authorization of the transaction, and form a modified authorization request message to be transmitted to an issuer 116. The modified authorization request message to the issuer 116 may include additional information not typical of authorization request messages to issuer 116, such as the time when the passcode was entered, the associated time window, the indication of whether the passcode was verified, etc. The indication whether the passcode was verified, the time when the passcode was entered, and the time window may be used by the issuer 116 to authorize the transaction. (See publication paragraph 0049). But does not disclose the limitations above.
Claim 39 recites “wherein after determining that the first transaction is occurring within the time window after the timestamp, updating the validation message with an indication that the indicators have been verified” this limitation was not described in the specification. 
Specification discloses: In some embodiments, the payment processing network 112 may modify the authorization request message (step S214). The modified authorization request message may be modified with the indication that the passcode was verified (See paragraph 0067) but does not disclose the limitation above. Further, claim 19 recites “authorization request message” and “validation message” the specification discloses modify the authorization request message. Specification is silent with respect to modify/updating the validation message. For the purpose of examination claim is interpret as updating the validation message with an indication that the indicators have been verified.
Claims 20-26, 28-34 and 39 are also rejected as each depends from claims 19 and 27 respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-34 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 27 recite “the validation message associated with the mobile communication device” in line 12. However, there is antecedent basis for this limitation in the claims. The claims recite “validation message” but do not recite validation message associated with the mobile communication device.
Claims 19 and 27 recite “authorizing by the computer system, the first transaction”. It is unclear to one of the ordinary skills in the art the manner computer system authorizing the first transaction without receiving any authorization request for the first transaction. Claims recite receiving first authorization request message but claim is silent with respect to receiving any authorization request for the first transaction. The same issue with authorizing second transaction in the claims. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Claims 19 and 27 recite “wherein the user did not re-enter the passcode into the payment application to conduct the second transaction”. It is unclear to one of the ordinary skill the manner computer system receiving a second authorization request without receiving any determination of user entered or did not re-enter the passcode into the payment application. In other words, how, computer system determines or know that user did not re-enter the password into the payment application. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Claim 19 recites the limitation "the mobile communication" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21 and 29 recite “wherein the mobile communication device is a mobile phone with a first contactless element, and wherein the first access device comprises a second contactless element” the scope of the claims is unclear because mobile communication device and first access device is not part of the claimed method and computer system. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Claims 20-26, 28-34 and 39 are also rejected as each depends from claims 19 and 27 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-34 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 20110022484) in view of Bauer (US 20120095852).
With respect to claims 19 and 27 Smith discloses: 
receiving, by a computer system from a mobile communication device, a time window specified by a user (See paragraph 0147 and 0149); 
receiving, by the computer system from the mobile communication device comprising the payment application over a first network, a validation message from the mobile communication device that includes information (See paragraph 0095, 0144-0149); 
receiving, by the computer system, a first authorization request message comprising the account identifier from a first access device over a second network, after the first access device interacts with the mobile communication device during a first transaction (See paragraph 0161); 
determining, by the computer system, that the validation message associated with the mobile communication device has been received (See paragraph 0146-0147 and 0161); 
determining, by the computer system, that the first transaction is occurring within the time window after the timestamp (See paragraph 0146-0151);
 authorizing, by the computer system, the first transaction based on the determination that the validation message has been received and that the first transaction is occurring during the time window (See paragraph 0065, 0144-0151 and 0161); 
receiving, by the computer system, a second authorization request message from a second access device, after the second access device interacts with the mobile communication device during a second transaction; determining, by the computer system, that the second transaction occurs within the time window; authorizing, by the computer system, the second transaction based on the determination that the second transaction occurs within the time window (See paragraph 0065, 0144-0154 and 0161).
Smith does not explicitly disclose: determining that validation message includes an indication that the payment application has verified the user's passcode, and a timestamp when the passcode was entered into the mobile communication device; authorizing, by the computer system, the first transaction based on the determination that the validation message includes the indicator indicating that the payment application has verified the passcode of the user has been received.
Bauer discloses: determining that the validation message includes an indication that the payment application has verified the user's passcode, and a timestamp when the passcode was entered into the mobile communication device; authorizing, by the computer system, the first transaction based on the determination that the validation message includes the indicator indicating that the payment application has verified the passcode of the user has been received. (See paragraph 0052-0055). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was made to modify the Smith reference with the Bauer reference in order to facilitates expedient and secure payment transactions (See Bauer paragraph 0006). 
With respect to "specified by a consumer during which the consumer does not have to re-enter a passcode for each transaction after a payment application in the mobile communication device has verified the passcode of the user, the time window including a start time point and an end time point; a timestamp when the passcode was entered into the mobile communication device, indicating that the payment application has verified the consumer's passcode; indication that the payment application has verified the consumer's passcode and when the passcode was entered into the mobile communication device " these are nonfunctional descriptive material because these are not positively recited steps and also describe the data (i.e. time window, indication, message etc.) stored in the memory. The description of the data is not used to perform any of the method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 20 and 28, Smith in view of Bauer discloses all the limitations as described above. Smith further discloses: receiving, by the computer system, a third authorization request message from a third access device, after the third access device interacts with the mobile communication device during a third transaction; determining, by the computer system, that the third transaction does not occur within the time window; and denying, by the computer system, the third transaction (See paragraph 0065, 0144-0154 and 0161).

With respect to claims 21 and 29 Smith in view of Bauer discloses all the limitations as described above. Smith further discloses: Smith further discloses: wherein the mobile communication device is a mobile phone with a first contactless element, and wherein the access device comprises a second contactless element (See paragraph 0158 and Fig 23-24). In addition, the above claim limitation recites structural limitation and does not have any patentable weight because claim 21 is directed to method. However, it has been held to be entitled to such weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense and not to amount to the mere claiming of a use of a particular structure (Ex parte Pfeiffer, 135 USPQ 31 (BdPatApp&Int 1961).

With respect to claims 22-26 and 30-34 Smith in view of Bauer discloses all the limitations as described above. With respect to “wherein the first authorization request message is for a first credit or debit card transaction; wherein the first authorization request message is received via an acquirer computer; wherein the passcode of the user is a PIN; wherein the timestamp includes an absolute time; wherein the first authorization request message and the second authorization request message are ISO 8583 messages” these are nonfunctional descriptive material as it only describes the data such as: message, passcode and timestamp while the description of data is not used to perform any of the recited steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claim 39, Smith in view of Bauer discloses all the limitations as described above. Bauer further discloses: updating the validation message with an indication that the indicators have been verified (See paragraph 0053).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685